Willard, A. J.,
concurred, and filed the following separate opinioh:
The will, I think, must be construed as intending legitimate children and excluding illegitimate. The rule of evidence rests on a legal presumption, founded on public policy, and cannot be set aside on merely speculative grounds. The result of the evidence is that the testator at the time of making his will had a lawful wife and children by her, and that he had lived for many years with a woman who was not his wife, and had had children by her. There is nothing in the will to indicate that the testator used the words “wife” and “children” in any enlarged or peculiar sense. The law, on grounds of public policy, declares that a lawful wife and legitimate children are intended alone by these words. The case of one living with one who is not his lawful wife and having children by her is the very case to which the policy in question has reference,' and it would be strange, indeed, if this very case contemplated by the law should, without extrinsic aid, be able to defeat the policy *302of the law and destroy this rule of evidence arising from such policy.
I cannot agree in holding that the order referring issues to the jury had the effect of making their verdict conclusive of a question of law. Without denying that parties may stipulate in such a way as to make a trial by jury equivalent to a decision by an arbitrator, I think that such a construction cannot be put on the order in question.
Parties are authorized to select by their consent the tribunal before which their issues may be tried, but it must be assumed until the contrary appears that such consent was made in subordination to the nature of such tribunal and the- rules of law prescribed for its action. It would be most dangerous to construe orders of this class as deranging or dispensing with the wholesome machinery of the law on grounds admitting of any dispute as it regards the intention of the parties. One of the advantages of the Code is that it facilitates the trial of issues of fact of an equitable nature by juries, and that advantage would seldom be employed voluntarily if parties were in danger, upon subtle constructions, of having the judgments of unlearned jurors on questions of law substituted for those of the Judges.
I am of opinion that the verdict has no other effect than that of a verdict taken upon questions submitted by a Court of equity, formerly through the form of feigned issues, but now through an order settling issues, as affecting the application, by the Court, of legal and equitable rules to the facts of the case.
I think that the judgment dismissing the complaint should be set aside, and the claims of the lawful wife and children of the testator established by a decree of the Circuit Court.